In an action to recover damages for medical malpractice, the defendants Gino C. Bottino, Gino C. Bottino, M.D., EC., and Westchester Hematology and Oncology Associates appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered July 7, 2004, as (1), upon reargument of their motion to strike the plaintiffs amended verified bill of particulars and preclude the plaintiff from offering proof thereof at trial, adhered to its prior order dated February 11, 2004, denying that motion, and (2) denied that branch of their motion which was for leave to renew.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in adhering to its denial of the appellants’ motion to strike the plaintiff’s amended bill of particulars, and in denying that branch of the appellants’ motion which was for leave to renew. The appellants did not submit an affirmation of good faith in connection with the original motion, as required by 22 NYCRR 202.7. Further, the omission was not cured by the appellants’ subsequent submission asserting that the good-faith effort to resolve the issue was not made until after the motion was brought due to “time constraints” (see Barnes v NYNEX, Inc., 274 AD2d 368 [2000]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.